Lumpkin, Justice.
The American Employers Liability Insurance Company issued to Walter Hall a policy of insurance, the portions of which now material are briefly stated in the head-note. It will be observed that the obligation of the company, in case of injury to the insured, was to pay to him the weekly indemnity stipulated for in the policy. There is nothing in the policy binding the company to pay this indemnity to the heirs or representatives of the insured, or to any person other than himself. The policy obviously contemplated that if he was injured in the manner therein specified, but not fatally, he himself would be entitled, within the limit stated, to receive seven dollars weekly during the period of his disability to transact the business of his occupation. It plainly did not contemplate the payment of any such indemnity in case of his sudden and accidental death. The company evidently used a printed policy containing blanks rendering it, if so desired, capable of being made a more comprehensive contract of insurance than as above indicated. This becomes obvious by a mere glance at the above mentioned recitals of the material portions of the policy. It is also obvious that, by filling the blanks, the policy might have been made such as to render the company liable for a specified principal sum, which, in the event of the accidental death of the insured, would have been payable to his wife, or to some other designated beneficiary, or to his legal representatives. But the blanks in question were not filled, and therefore it was not a policy for any principal sum payable to any designated person. The contract to pay a weekly in*415demuity of seven dollars was an undertaking entirely separate and distinct from any undertaking to pay a principal sum.
It appears from the allegations of the declaration, that the insured was killed instantly in a railroad accident. Ilis widow, although his sole heir at law, was certainly not entitled to recover from the insurance company any amount as a principal sum, because, as has been shown, there was no contract in the policy which would render the company thus liable. This seems to have been recognized by her attorney, and the action is brought in terms to recover the stipulated weekly indemnity for a period of fifty-two consecutive weeks, upon the idea that the death of the insured was a “disability” which rendered him for that length of time totally unable to transact the,business of his occupation- -and upon the further idea that this indemnity was payable to the widow as the sole, heir of her deceased husband. Her case breaks down for two reasons: first, death is evidently not the kind of “disability” to which the policy refers; and second, even if it were, there is nothing in the policy which would render the indemnity payable to the widow, in any capacity, as the survivor of her deceased husband.
The court was manifestly right in sustaining the demurrer to the declaration. Judgment affirmed.